Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 27, 2021

                                             No. 04-21-00580-CV

                                           IN RE Milton I. FAGIN,
                                                  Relator

                                             Original Proceeding 1

                                                     ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

        On December 22, 2021, relator filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes relator did not show he is entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a).

           Opinion to follow.

           It is so ORDERED on December 27, 2021.

                                                                                PER CURIAM


Attested to: ___________________________________
               MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of relator’s challenge to Marisa Cristina Balderas Flores’s application as candidate for
the 224th District Court in Bexar County, Texas. See TEX. ELEC. CODE ANN. § 273.061(a) (“[A] court of appeals
may issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the
holding of an election or a political party convention, regardless of whether the person responsible for performing
the duty is a public officer.”).